DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Qionghua Weng on 11/22/2021.
The application has been amended as follows: Claims 1, 4, 6-8, 10, 12, 13, 16, 18 and 19 are amended. Claims 5, 11 and 17 are canceled. 
1. (Currently Amended) An audit result data storage method, 
obtaining, by a first electronic device, a first hash value of audit result data of a first user;
signing, by the first electronic device, the first hash value according to a private key of the first user to obtain first signature data; [[and]]
transmitting, by the first electronic device, the first signature data to an audit result data storage subsystem, the audit result data storage subsystem being configured to store data in the form of a blockchain;
receiving, by a node device of the audit result data storage subsystem, second signature data transmitted by a second electronic device, the second signature data being used for indicating the first hash value signed by the first user as an audited party and a second user as an auditing party, wherein a plurality of node devices of the audit result data storage subsystem being provided with a consensus mechanism;
verifying, by the node device, the second signature data;
broadcasting, by the node device, the second signature data in the audit result data storage subsystem when the verification succeeds; and
storing, by the node device, the second signature data in the audit result data storage subsystem, when the second signature data is successfully verified by the audit result data storage subsystem by consensus.
4. (Currently Amended) The audit result data storage method according to claim 1, the method further comprising:
obtaining, by [[a]] the second electronic device, the first signature data
signing, by the second electronic device, the first signature data according to a private key of [[a]]the second user to obtain the second signature data; and
transmitting, by the second electronic device, the second signature data to [[an]] the audit result data storage subsystem
5. (Cancelled)
6. (Currently Amended) The audit result data storage according to claim [[5]]1, the method comprising:
an electronic device;
transmitting, by the third electronic device, a web page access request, the web page access request being used for accessing the page link address of the query page of the third user; and
displaying, by the third electronic device, the query page of the third user, the query page comprising an audit result of the third user.
7. (Currently Amended) The audit result data storage according to claim 6, the method comprising:
obtaining, by an audit item storage subsystem, a to-be-stored audit item;
obtaining, by the audit item storage subsystem, a second hash value of the to-be-stored audit item;
performing, by the audit item storage subsystem, according to the second hash value, a query in hash values of existing audit items in an auditing domain to which the to-be-stored audit item belongs; and
skipping, by [[an]] the audit item storage subsystem, storing the to-be-stored audit item, if the hash values of the existing audit items comprise the same hash value as the second hash value.
8. (Currently Amended) An audit result storage system including a first electronic device and a node device, the first electronic device and the node device each comprising a memory and a processor, the memory storing a computer program, wherein: 
the computer program of the first electronic device, when executed by the processor of the first electronic device, causing the processor of the first electronic device to perform:

signing the first hash value according to a private key of the first user to obtain first signature data; and
transmitting the first signature data to an audit result data storage subsystem, the audit result data storage subsystem being configured to store data in the form of a blockchain; and
the computer program of the node device, when executed by the processor of the node device, causing the processor of the node device to perform:
receiving second signature data transmitted by a second electronic device, the second signature data being used for indicating the first hash value signed by the first user as an audited party and a second user as an auditing party, wherein a plurality of node devices of the audit result data storage subsystem being provided with a consensus mechanism;
verifying the second signature data;
broadcasting the second signature data in the audit result data storage subsystem when the verification succeeds; and
storing the second signature data in the audit result data storage subsystem, when the second signature data is successfully verified by the audit result data storage subsystem by consensus.
10. (Currently Amended) The audit result storage system according to claim 8, the audit storage system including [[a]] the second electronic device, the second electronic device comprising a memory and a processor, the memory storing a computer program, the computer program, when executed by the processor, causing the processor to perform 
the first signature data
signing the first signature data according to a private key of a second user to obtain the second signature data; and
transmitting the second signature data to an audit result data storage subsystem
11. (Cancelled)
12. (Currently Amended) The audit result storage system according to claim [[11]]8, the audit storage system including a third device, the third device comprising a memory and a processor, the memory storing a computer program, the computer program, when executed by the processor, causing the processor to perform 
obtaining a page link address of a query page of a third user by scanning a third graphic identification code provided by [[any]] an electronic device;
transmitting a web page access request, the web page access request being used for accessing the page link address of the query page of the third user; and
displaying the query page of the third user, the query page comprising an audit result of the third user.
13. (Currently Amended) Non-transitory computer-readable storage media, storing computer programs, the computer programs, when executed by one or more processors, causing the one or more processors to perform operations of a method, the method comprising:
obtaining, by a first electronic device, a first hash value of audit result data of a first user;

transmitting, by the first electronic device, the first signature data to an audit result data storage subsystem, the audit result data storage subsystem being configured to store data in the form of a blockchain;
receiving, by a node device of the audit result data storage subsystem, the second signature data being used for indicating the first hash value signed by the first user as an audited party and a second user as an auditing party, wherein a plurality of node devices of the audit result data storage subsystem being provided with a consensus mechanism;
verifying, by the node device, the second signature data;
broadcasting, by the node device, the second signature data in the audit result data storage subsystem when the verification succeeds; and
storing, by the node device, the second signature data in the audit result data storage subsystem, when the second signature data is successfully verified by the audit result data storage subsystem by consensus.
16. (Currently Amended) The computer-readable storage media according to claim 13, the method further comprising:
obtaining, by [[a]] the second electronic device, the first signature data
signing, by the second electronic device, the first signature data according to a private key of a second user to obtain the second signature data; and
transmitting, by the second electronic device, the second signature data to [[an]] the audit 
17. (Cancelled)
18. (Currently Amended) The computer-readable storage media according to claim [[17]]13, the method comprising:
obtaining, by a third electronic device, a page link address of a query page of a third user by scanning a third graphic identification code provided by [[any]] an electronic device;
transmitting, by the third electronic device, a web page access request, the web page access request being used for accessing the page link address of the query page of the third user; and
displaying, by the third electronic device, the query page of the third user, the query page comprising an audit result of the third user.
19. (Currently Amended) The computer-readable storage media according to claim 18, the method comprising:
obtaining, by an audit item storage subsystem, a to-be-stored audit item;
obtaining, by the audit item storage subsystem, a second hash value of the to-be-stored audit item;
performing, by the audit item storage subsystem, according to the second hash value, a query in hash values of existing audit items in an auditing domain to which the to-be-stored audit item belongs; and
skipping, by [[an]] the audit item storage subsystem, storing the to-be-stored audit item, if the hash values of the existing audit items comprise the same hash value as the second hash .
Allowable Subject Matter
Claims 1-4, 6-10, 12-16 and 18-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of the claims are the limitations of receiving, by a node device of the audit result data storage subsystem, second signature data for indicating the first hash value signed by the first user as an audited party and a second user as an auditing party, wherein a plurality of node devices of the audit result data storage subsystem being provided with a consensus mechanism; broadcasting the second signature data in the audit result data storage subsystem when the verification succeeds; and storing, by the node device, the second signature data in the audit result data storage subsystem, when the second signature data is successfully verified by the audit result data storage subsystem by consensus.
The prior art disclosed by Horne et al. teaches a method of establishing the integrity of an audit record by receiving a set of audit records and generating a first set of random values wherein each audit record in the set corresponds to at least one value of the first set. The method further comprises generating a second set of values based on an audit record and a corresponding value of the first set for each audit record in the set and generating a summary value based on the second set of values. The summary values are certified to generate an integrity certificate enabling verification of the integrity of the audit record set and storing the audit record set and at least one of the first set of values and the generated digital signature.
The prior art fails to teach the unique imitation shown above and recited in the claims of the instant invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IZUNNA OKEKE whose telephone number is (571)270-3854. The examiner can normally be reached Mon - Fri 8 - 4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI SHIFERAW can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IZUNNA OKEKE/Primary Examiner, Art Unit 2497